NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         MAR 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD SCHIFFER,                                No. 15-35917

                Plaintiff-Appellant,            D.C. No. 3:14-cv-05900-RBL

 v.
                                                MEMORANDUM *
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                            Submitted March 8, 2019**


Before:      FARRIS, D. NELSON, and TALLMAN, Circuit Judges.

      Edward Schiffer appeals the district court’s order affirming the

Commissioner of Social Security’s denial of his application for child’s insurance

benefits, disability insurance benefits, and supplemental security income benefits



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Titles II and XVI of the Social Security Act. At step five of the sequential

evaluation process, the administrative law judge (ALJ) determined that Schiffer

could perform jobs that exist in significant numbers in the national economy. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Molina v. Astrue,

674 F.3d 1104, 1110 (9th Cir. 2012), and we vacate and remand.

      The ALJ erred by failing to provide any reasons for not accepting some of

the statements by lay witness Loraine Schiffer after assigning great weight to

Loraine’s statements. See Molina, 674 F.3d at 1114 (explaining that the ALJ must

give reasons that are germane to each witness to discount competent lay witness

testimony). Specifically, the ALJ failed to provide any reasons for not

incorporating into Schiffer’s residual functional capacity several limitations that

were identified in Loraine’s third party reports that addressed Schiffer’s ability to

maintain competitive employment. See Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006) (stating that the ALJ must determine a claimant’s limitations

on the basis of “all relevant evidence in the record.”). Accordingly, we vacate the

district court’s judgment and remand for further proceedings with an open record.

      Schiffer’s motion to take judicial notice (Docket Entry No. 26) is granted.

      Appellee’s motion for an extension of time to file a late response to

Schiffer’s motion to take judicial notice (Docket Entry No. 29) is granted. The




                                          2                                     15-35917
Clerk shall file Appellee’s response to the motion to take judicial notice submitted

on December 27, 2016.

      VACATED and REMANDED.




                                          3                                   15-35917